MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                           Aug 05 2015, 9:41 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 5, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of:                                                       79A02-1412-JT-858
                                                          Appeal from the Tippecanoe
K.H. (Minor Child),                                       Superior Court.
And                                                       The Honorable Faith A. Graham,
                                                          Judge.
P.V. (Father),
                                                          Cause No. 79D03-1403-JT-10
Appellant-Respondent,

        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015        Page 1 of 24
      Riley, Judge.


                                    STATEMENT OF THE CASE

[1]   Appellant-Respondent, P.V. (Father), appeals the trial court’s Order

      terminating his parental rights to his minor child, K.H. (Child).


[2]   We affirm.


                                                     ISSUE

[3]   Father raises two issues on appeal, which we consolidate and restate as the

      following single issue: Whether the Indiana Department of Child Services

      (DCS) presented sufficient evidence to support the termination of Father’s

      parental rights.




      Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 2 of 24
                            FACTS AND PROCEDURAL HISTORY 1

[4]   Father and E.W. (Mother) 2 are the biological parents of the Child, born

      October 3, 2005. Father and Mother have never been married, and they ended

      their relationship upon Mother learning that she was pregnant with the Child.

      At the time of the Child’s birth, Father was incarcerated, so Mother was the

      Child’s sole custodian. Father’s first interaction with the Child was not until

      after she was six months old, and Father began visiting with her a few times per

      month when she was two years old.


[5]   Sometime in 2009, Mother and the Child moved to Arizona. Then, in May of

      2010, Arizona’s Department of Child Safety removed the Child from Mother’s

      custody due to her mental illness and expression of desire to harm her three

      children. The Child was subsequently placed in foster care. At the end of

      March 2011, Father moved to Arizona in order to participate in reunification

      services, and he obtained custody of the Child in October of 2011. Thereafter,

      Father and the Child returned to Lafayette, Tippecanoe County, Indiana.




      1
         In accordance with the revised Administrative Rule 9(G), certain evidence was submitted to our court
      which is declared confidential and must be excluded from public access. See Ind. Administrative Rule
      9(G)(2); Ind. Code § 31-39-1-2 (declaring the confidentiality of juvenile court records). Despite the parties’
      non-compliance with the Administrative Rule, we have endeavored to maintain confidentiality on appeal.
      However, as a number of facts derived from the confidential records are “essential to the resolution of
      litigation[,]” we have included confidential information in this decision only to the extent necessary to
      resolve this appeal. Admin. R. 9(G)(7)(a)(ii)(c).
      2
        On August 15, 2014, Mother executed a voluntary consent to terminate her rights to the Child. Mother is
      not a party to this appeal, although facts pertaining to Mother are included where appropriate.

      Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015              Page 3 of 24
[6]   Between October of 2011 and January of 2012, Father and the Child were the

      subject of twelve different DCS assessments. In one of these instances, it was

      reported to DCS that the Child had been sexually molested. She was taken to

      Riley Children’s Hospital in Indianapolis for an examination, during which the

      Child’s physician discovered vaginal moles which required further evaluation.

      Father was instructed to seek follow-up treatment with a dermatologist to

      ensure that the moles were not cancerous.


[7]   On the evening of February 2, 2013, the Lafayette Police Department was

      dispatched to Father’s apartment in Lafayette regarding a noise complaint.

      When police officers entered the apartment, they discovered the Child lying in

      bed, under the covers, with Father’s male friend, R.B. Both R.B. and the Child

      were fully clothed, and Father was present in the same room. However, when

      questioned as to why the Child was in bed with R.B., both R.B. and Father

      refused to provide an explanation. The officers read the recent report of sexual

      abuse allegations involving the Child, which noted specific concerns about the

      fact that Father allows his adult friends to have access to the Child. The officers

      also discovered that a protective order obtained by the landlord prohibited

      R.B.’s presence on the property due to stabbing incidents in 2009 and 2010. In

      addition to the Child, Father, and R.B., several other individuals were present

      in the home that evening and were intoxicated.


[8]   The next day, DCS conducted a home visit at the apartment in order to

      interview Father and the Child. Father refused to answer the door, even after

      he learned that it was DCS. DCS was eventually granted access by the

      Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 4 of 24
      landlord. However, Father refused to allow DCS to speak with the Child out of

      his presence. When questioned by DCS, the Child expressed that she did not

      want to anger her Father, and she exhibited fear of the police. DCS inquired

      about the recent substantiated report of sexual abuse, and Father admitted that

      he did not pursue the recommended follow-up procedures for the Child’s

      vaginal moles. Father also indifferently dismissed the possibility that the Child

      had ever been sexually abused.


[9]   DCS inspected the apartment and learned that the Child shared a bedroom with

      Father and R.B., which contained one queen-sized mattress and a small couch.

      When asked about the specific sleeping arrangements in the room, Father

      provided only vague responses. DCS also observed that the floor was cluttered,

      and “[i]t did not appear that any type of mattress, bed or blanket was being used

      at night to separate the three [people].” (DCS Exh. 1, p. 2). DCS also

      discovered that there had been numerous calls made to law enforcement in

      reference to Father and the Child, including multiple suicide attempts by

      Father. Throughout DCS’ investigation, Father remained uncooperative, such

      as by refusing to sign releases for DCS to contact medical personnel and other

      collateral contacts regarding the Child. Furthermore, DCS also noted that

      Father had not remedied issues from past reports, including his lack of housing

      stability and the Child’s exposure to unsafe environments. As a result, on

      February 4, 2013, DCS removed the seven-year-old Child from Father’s

      custody and placed her with her paternal great-uncle, D.V., and great-aunt, S.V.




      Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 5 of 24
       The same day, DCS filed a petition alleging the Child to be a Child in Need of

       Services (CHINS).


[10]   Pursuant to a mediation agreement, Father admitted to the allegations raised in

       the CHINS petition—namely, that he struggles to meet the Child’s basic needs;

       lacks independent housing; fails to implement structure and stability for the

       Child; has been resistant to services that would benefit his Child; has an

       extensive criminal history; has put the Child in unsafe situations and allowed

       his adult friends frequent access to the Child; failed to seek appropriate medical

       treatment; and has been uncooperative with DCS. Thus, on April 22, 2013, the

       trial court adjudicated the Child to be a CHINS. For his parental participation

       plan, Father was ordered, in part, to receive a psychological evaluation and

       follow all recommendations; obtain and maintain adequate housing; maintain

       employment and attain financial stability to be able to provide for the Child;

       and participate in the Fatherhood Engagement Program, therapy, and other

       case management services. Father was also directed to participate in supervised

       visitation with the Child.


[11]   At the time of her removal, the Child was performing poorly in school.

       Although a first grader, the Child was required to spend half of her days in a

       kindergarten classroom. The Child was provided an individual education plan

       in order to receive extra assistance with her learning disability and speech

       impairment. The Child also exhibited severe behavioral issues, and would cry,

       scream, and kick at school. She was also overly affectionate with her relative

       placement and service providers, and she bonded too easily to strangers. About

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 6 of 24
       a week after her removal, the Child was interviewed for an Early Mental Health

       Screening. The therapist observed that the Child “does not demonstrate

       Stranger Danger as is appropriate for a child her age. Stranger Danger includes

       being cautious around new people until they have demonstrated their

       trustworthiness.” (DCS Exh. 4, p. 4). The therapist also found that when

       “extremely anxious,” the Child “demonstrates a need of control rather than

       appropriate manners”—such as when visiting with her Father. (DCS Exh. 4, p.

       5). It was concerning to the therapist that the Child had apparently witnessed

       several episodes of violence while in Father’s care. The Child was diagnosed

       with post-traumatic stress disorder (PTSD).


[12]   In June of 2013, Father completed a psychological evaluation with Dr. Jeff

       Vanderwater-Piercy (Dr. Vanderwater-Piercy), a licensed clinical psychologist.

       Dr. Vanderwater-Piercy diagnosed Father with Neglect of Child and Antisocial

       Personality Disorder with Narcissistic Traits. Dr. Vanderwater-Piercy further

       concluded:

               [Father’s] interactions with DCS and service providers, including this
               examiner, have been extremely self-protective in nature to the degree
               of indifference toward his daughter. According to the records
               reviewed by this examiner, there have been missed visits, a reluctance
               to examine issues and concerns relevant to the safety and well[-]being
               of his daughter, and at times an apparent lack of interest in and
               emotional connection to his daughter. The test results from the
               current evaluation suggest that [Father] is of average intelligence and
               can espouse attitudes and beliefs that are consistent with good
               parenting. However, his actions (past parenting behaviors and
               interactions with service providers) are more reflective of an indifferent
               and self-centered approach to parenting in which there is a lack of


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 7 of 24
               appropriate attentiveness and responsiveness to the needs and feelings
               of the [C]hild.
               At the present time, [Father] has very little interest in self-examination
               and therefore is not a good candidate for therapy. His primary
               concern is that of protecting himself and therefore he will likely remain
               very guarded and selective in what he discloses. [Father] may be
               compliant with services, such as the Fatherhood Engagement
               Program, but his level of investment in learning from services will
               likely be low. [Father] will probably be inclined to deflect
               responsibility away from himself, rationalize his behavior, minimize
               concerns, and seek to put others on the defensive. In terms of case
               management, it will be important to establish clear expectations
               regarding [Father’s] level of participation and the
               changes/improvements necessary for reunification to occur, all the
               while keeping the focus on [Father] and his behavior.
       (DCS Exh. 9, pp. 14-15).


[13]   In accordance with Dr. Vanderwater-Piercy’s expectations, Father was resistant

       to participate in the Fatherhood Engagement Program and other DCS services.

       Between the date of the Child’s removal and the termination hearing, Father’s

       supervised visitation services were discharged on five separate occasions due to

       his non-compliance with the various facilitators’ attendance policies. Father’s

       home-based family specialist noted that Father failed to see the importance of

       communicating with the Child outside of their scheduled visits, and he

       displayed no interest in being involved in the Child’s treatment. Father also

       repeatedly stated that he had no need for services and declined any assistance

       with finding suitable housing or employment. He did, however, sublease a one-

       bedroom apartment on his own in May of 2013, and he was employed by

       several fast-food restaurants at various intervals throughout the case. As part of

       the Fatherhood Engagement Program, a therapist offered to provide counseling

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 8 of 24
       and assistance with parenting skills, but Father stonewalled the therapist’s

       attempts to schedule regular appointments. During the few appointments that

       he did attend, Father refused to discuss personal or emotional issues.


[14]   After taking the Child into custody, D.V. and S.V. arranged for the Child to

       receive the necessary medical care which Father had declined to pursue. On

       July 12, 2013, the Child had surgery at Riley Children’s Hospital for the

       removal and biopsy of her vaginal moles. Father was present at the hospital

       during her surgery, but he did not attend her follow-up appointment on August

       7, 2013, despite the instruction from DCS to do so.


[15]   On July 17, 2013, during a therapy session, the Child disclosed significant

       details about being molested by Father’s friend. The Child reported that she

       had been exposed to pornographic movies while a man named David was

       babysitting her. She stated that David “had her watch the ‘adult movie’ . . . so

       that she knew what to do.” (DCS Exh. 5). The Child graphically described

       how David repeatedly molested her on different occasions, including by

       inserting his penis into her vagina. She used a bundle of crayons to represent

       David’s penis and explained “[t]hat is where the white milky stuff comes out.”

       (DCS Exh. 5). The Child also indicated that at least once, Father had walked

       into the room where the Child had been alone with David and, upon seeing

       “the white milky stuff on the ground,” he became angry and walked out. (DCS

       Exh. 5). However, the Child reported that Father continued to allow her to be

       alone with David. During a subsequent therapy session, the Child explained



       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 9 of 24
       that R.B. also babysat, but he never acted inappropriately as David did. When

       Father later learned of the Child’s allegations, he accused her of lying.


[16]   On September 3, 2013, the Child worked on a trauma narrative book with her

       therapist. When discussing living with Father, the Child stated that he had

       previously thrown her across the room and put her head in the sink. She stated,

       “My daddy doesn’t know how to take care of kids.” (DCS Exh. 5). Also in

       September of 2013, Father informed DCS that he was homeless. He declined

       offers from service providers to assist him in securing new housing and obtained

       an apartment two months later.


[17]   Following a hearing, on November 3, 2013, the trial court found Father to be in

       contempt for failure to comply with his parental participation order.

       Specifically, Father had failed to keep his appointment for his Fatherhood

       Engagement Program and had not been able to maintain suitable housing. The

       court also noted that three different visitation facilitators had discharged Father

       from services on four separate occasions. The trial court ordered Father to

       provide proof of his residency and income to DCS. On October 17, 2013,

       Father completed the 24/7 Dad workbook and was successfully discharged from

       the Fatherhood Engagement Program. However, he continued to demonstrate

       a lack of involvement in other recommended services, such as therapy. On

       December 16, 2013, the trial court again found Father to be in contempt for

       failing to comply with his parental participation order. This time, Father was

       cited for failing to provide documentation to DCS regarding proof of residency

       and income. The trial court ordered Father to provide DCS with financial and

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 10 of 24
       employment information for the previous two months and, going forward, to

       continue supplementing his income information.


[18]   On March 13, 2014, the trial court approved the change of the permanency plan

       from reunification with the parents to termination of parental rights. At that

       point, Father inquired about improvements he could make to prevent

       termination. The Child’s court-appointed special advocate (CASA) advised

       Father to work on building a support system, and the Child’s therapist

       suggested family therapy. Father did not heed either recommendation.

       However, he did commence individual therapy with Dr. Cathy Streifel (Dr.

       Streifel), a psychologist. For the first time since the onset of the case, Father

       began making a genuine effort to “talk about some things that [are] hard for

       him to talk about.” (Tr. pp. 16-17). In addition to paying for the sessions

       himself, Dr. Streifel explained that Father has maintained consistent

       attendance. Dr. Streifel also noted that, despite his willingness to at least

       engage in topics that he previously refused to discuss, Father remains

       emotionally detached from the Child, and he has never “acknowledged it as a

       problem” that the Child has been exposed to inappropriate situations and

       continues to exhibit sexualized behaviors. (Tr. p. 23).


[19]   On March 18, 2014, DCS filed a petition to terminate the parental rights of

       Father and Mother. On June 10 and August 15, 2014, the trial court conducted

       a termination hearing. During the hearing, the DCS case manager, the Child’s

       therapist, and the Child’s CASA all recommended that Father’s parental rights



       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 11 of 24
       be terminated. On November 21, 2014, the trial court issued an Order,

       terminating Father’s rights to the Child.


[20]   Father now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                              I. Standard of Review

[21]   “Decisions to terminate parental rights are among the most difficult our trial

       courts are called upon to make. They are also among the most fact-sensitive—

       so we review them with great deference to the trial courts, recognizing their

       superior vantage point for weighing the evidence and assessing witness

       credibility.” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014). On appeal, our court

       does not reweigh evidence or judge the credibility of witnesses. Id. at 642.

       Rather, we will only consider the evidence that supports the judgment and any

       reasonable inferences which may be drawn from that evidence. Id.


[22]   In this case, the trial court issued special findings of fact and conclusions

       thereon; accordingly, our review is further guided by Indiana Trial Rule 52(A).

       Our court “shall not set aside the findings or judgment unless clearly erroneous,

       and due regard shall be given to the opportunity of the trial court to judge the

       credibility of the witnesses.” Ind. Trial Rule 52(A). When reviewing findings

       of fact and conclusions thereon for clear error, our standard of review is two-

       tiered. First, we must determine whether the evidence supports the trial court’s

       findings; second, we must consider whether those findings support the

       judgment. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “Clear error is that


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 12 of 24
       which leaves us with a definite and firm conviction that a mistake has been

       made.” S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1123 (Ind. Ct. App.

       2013).


                                      II. Termination of Parental Rights

[23]   “[O]ne of the most valued relationships in our culture” is that between a parent

       and his or her child. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied.

       In fact, “[a] parent’s interest in the care, custody, and control of his or her

       children is ‘perhaps the oldest of the fundamental liberty interests.’” Id.

       (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). Accordingly, the

       Fourteenth Amendment to the United States Constitution safeguards “the

       traditional right of parents to establish a home and raise their children.” Id.

       Nevertheless, parental interests are not absolute; rather, termination of parental

       rights is appropriate when parents are unable or unwilling to meet their parental

       responsibilities. In re A.B., 887 N.E.2d 158, 164 (Ind. Ct. App. 2008).


[24]   The involuntary termination of a parent’s rights is not intended to punish the

       parent; ultimately, it is meant to protect the child. S.L., 997 N.E.2d at 1123.

       Termination of parental rights is the most extreme sanction a court can impose,

       and because it permanently severs a parent’s rights to his or her children, it is

       “intended as last resort, available only when all other reasonable efforts have

       failed.” Id. at 1123-24. As such, in Indiana, in order to terminate a parent’s

       rights, DCS must prove, in relevant part:

                (A) that one (1) of the following is true:


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 13 of 24
                   (i)    The child has been removed from the parent for at least six (6)
                          months under a dispositional decree.
                  (ii)    A court has entered a finding under [Indiana Code section]
                          31-34-21-5.6 that reasonable efforts for family preservation or
                          reunification are not required, including a description of the
                          court’s finding, the date of the finding, and the manner in
                          which the finding was made.
                 (iii)    The child has been removed from the parent and has been
                          under the supervision of a local office or probation
                          department for at least fifteen (15) months of the most recent
                          twenty-two (22) months, beginning with the date the child is
                          removed from the home as a result of the child being alleged
                          to be a child in need of services or a delinquent child;
               (B) that one (1) of the following is true:
                   (i)    There is a reasonable probability that the conditions that
                          resulted in the child’s removal or the reasons for placement
                          outside the home of the parents will not be remedied.
                  (ii)    There is a reasonable probability that the continuation of the
                          parent-child relationship poses a threat to the well-being of
                          the child.
                 (iii)    The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the
                   child.
       Ind. Code § 31-35-2-4(b)(2). DCS must prove each element by clear and

       convincing evidence—“a ‘heightened burden of proof’ reflecting termination’s

       ‘serious social consequences.’” In re E.M., 4 N.E.3d at 642 (quoting In re G.Y.,

       904 N.E.2d at 1260-61 & n.1); see I.C. § 31-34-12-2.


[25]   On appeal, Father does not challenge that the Child has been removed from her

       parents for the requisite time or that DCS has established a satisfactory plan for


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 14 of 24
       the Child’s care and treatment. Instead, he claims that the trial court erred by

       concluding (1) that there is a reasonable probability that the continuation of the

       parent-child relationship poses a threat to the Child’s well-being; (2) that there is

       a reasonable probability that the conditions resulting in the Child’s removal and

       continued placement outside the home will not be remedied; and (3) that

       termination is in the Child’s best interests.


          A. Continuation of Parent-Child Relationship Poses Threat to Child’s Well-Being

[26]   Father first claims that there is insufficient evidence to establish that the

       continuation of the parent-child relationship poses a threat to the Child’s well-

       being. It is well established that a trial court should assess a parent’s fitness at

       the time of the termination proceeding, taking into consideration evidence of

       changed conditions. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d

       143, 152 (Ind. 2005). Furthermore, “[c]lear and convincing evidence need not

       reveal that ‘the continued custody of the parent[] is wholly inadequate for the

       child’s very survival.’ Rather, it is sufficient to show by clear and convincing

       evidence that ‘the child’s emotional and physical development are threatened’

       by the respondent parent’s custody.” Id. at 148 (quoting Egly v. Blackford Cnty.

       Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1233-34 (Ind. 1992)).


[27]   In this case, the trial court concluded that

               [c]ontinuation of the parent-child relationships poses a threat to the
               well-being of the [C]hild. The [C]hild needs stability in life. The
               [C]hild needs parents with whom the [C]hild can form a permanent
               and lasting bond to provide for the [C]hild’s emotional and
               psychological as well as physical well-being. The [C]hild’s well-being

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 15 of 24
        would be threatened by keeping the [C]hild in parent-child
        relationships with either parent.
(Appellant’s App. p. 23). In support of this conclusion, the trial court

specifically found that Father has consistently demonstrated instability in both

his housing and employment; that Father failed to seek necessary medical care

for the Child’s vaginal moles; that Father has an extensive criminal history; that

Father has a longstanding history of unresolved mental health issues, including

multiple suicide attempts; that Father has denied any responsibility for the fact

that the Child was molested because he allowed adult males to have

unsupervised access to the Child; and that Father only minimally participated

in DCS services, during which he “was not invested in [the Child’s] therapy”

and he did nothing to improve his parenting skills. (Appellant’s App. p. 23). In

addition, the trial court found:

        18.      Despite the CHINS case, concerns regarding the safety of the
                 [C]hild remain. The parents continue to lack the ability to
                 protect the [C]hild, manage basic needs on a daily basis without
                 assistance, and provide the [C]hild with the necessary support
                 to address her trauma. The parents pose a continued danger to
                 the [C]hild’s long-term health and safety by failing to protect
                 her from abuse and neglect.
        19.      Although Mother and Father love this [C]hild, neither has the
                 ability to meet the [C]hild’s needs. The long-standing history of
                 instability displayed by these parents continues today. All
                 imaginable services have been offered and nothing is singularly
                 different in today’s circumstances since the time of removal.
                 To continue the parent-child relationships would be detrimental
                 to the [C]hild. The [C]hild needs permanency now.
(Appellant’s App. p. 23).




Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 16 of 24
[28]   Father does not specifically challenge any of the trial court’s findings. Rather,

       the entirety of his argument provides:

               DCS claims that [he] will not provide a financially stable and safe
               home, and will not meet [the Child’s] therapeutic needs. The evidence
               of [Father’s] income, employment, housing and visitation indicates
               otherwise. . . . DCS attempts here to really argue that because there
               [is] a better placement, that [Father] therefore poses a risk. A trial
               court shall not consider the best interest of a child until parental
               unfitness is proved.
       (Appellant’s Br. p. 10) (citing In re Tucker, 578 N.E.2d 774, 779 n.5 (Ind. Ct.

       App. 1991), trans. denied). We initially find that Father’s argument is largely a

       request to reweigh evidence, which we decline to do. Moreover, there is

       sufficient evidence in the record to support the trial court’s determination that

       the continuation of the parent-child relationship poses a threat to the Child’s

       well-being.


[29]   First, the Child required follow-up care to ensure that her vaginal moles were

       not cancerous, and we find it highly disturbing that Father ignored the Child’s

       medical needs. Instead, it was not until the Child was placed with D.V. and

       S.V. that the Child was examined and it was determined that the moles were

       benign. Also compelling is the fact that Father refused to admit that he

       neglected his parental responsibility to seek medical treatment for the Child.


[30]   Second, Father demonstrated an utter lack of interest in the Child’s therapeutic

       needs. See Everhart v. Scott Cnty. Office of Family & Children, 779 N.E.2d 1225,

       1234 (Ind. Ct. App. 2002) (finding sufficient evidence to terminate the parental

       rights of a father who had subjected his children to abuse and subsequently

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 17 of 24
       displayed a complete “lack of interest in the well-being of the children while he

       was incarcerated”), trans. denied. According to the Child’s Early Mental Health

       Screening, the Child suffers from PTSD as a result of her parents’ recurring

       failure to keep her safe, and she “is at significant risk for mental health issues.”

       (DCS Exh. 4, p. 12). The DCS case manager testified that Father has “never

       really addressed therapeutically that [the Child] is a victim of sexual abuse.”

       (Tr. p. 175). The Child “demonstrates behaviors associated with physical

       abuse, sexual abuse, emotional abuse, and neglect” which will require ongoing

       therapeutic treatment. (DCS Exh. 4, p. 12). Not only has Father never

       participated in therapy with the Child or expressed any concern about the

       Child’s emotional well-being, he has repeatedly accused the Child of lying

       about being a victim of sexual abuse. The DCS case manager testified that if

       the Child were to be placed in Father’s care, Father would not ensure that she

       continues to receive her much-needed therapeutic treatment. Given Father’s

       lack of concern about the Child’s physical health and his apathy toward

       participation in services throughout this case, we agree with DCS that there is a

       high probability that Father would fail to take the necessary steps to safeguard

       the mental health of the Child.


[31]   Third, the evidence establishes that Father has made no effort to address his

       own mental health issues during the pendency of the case. See In re S.L.H.S.,

       885 N.E.2d 603, 616-17 (finding a father posed a continuing threat to the child’s

       safety and well-being because he had not addressed his psychological issues or

       past molestation issues). Although Father was referred for counseling services


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 18 of 24
       throughout the entire case, he did not actively participate in therapy until just a

       few months prior to the termination hearing. The Child was removed from

       Father’s care, in part, based on the fact that he allowed his friends and

       roommates to have unfettered access to the Child, which ultimately resulted in

       her molestation. To this day, Father fails to accept responsibility for—or even

       recognize—that he routinely placed his Child in dangerous situations, which is

       a strong indicator that he will repeat the same behavior in the future. See In re

       E.M., 4 N.E.3d at 643 (stating that “parents’ past behavior is the best predictor

       of their future behavior”).


[32]   Fourth, although Father was having regular visitation with the Child up until

       the termination hearing, the Child reiterated to her therapist and other service

       providers that she did not like visiting with Father because she was afraid of

       him. The DCS case manager and CASA both testified that Father and the

       Child have not bonded, and the CASA testified that she does “not believe

       [Father] would keep [the Child] safe[,]” and it is apparent that the Child does

       not trust Father or feel safe with him. (Tr. p. 214). Even Father’s therapist, Dr.

       Streifel, testified that she had expressed concerns to Father “about his ability to

       develop a strong emotional bond with [the Child]” because he is so emotionally

       detached. (Tr. p. 18).


[33]   Fifth, at the time of the termination hearing, Father was living in a two-

       bedroom apartment, but he has failed to demonstrate any long-term stability or

       ability to meet the Child’s daily needs on a permanent basis. See C.A. v. Ind.

       Dep’t of Child Servs., 15 N.E.3d 85, 94 (Ind. Ct. App. 2014). Because the Child

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 19 of 24
       was removed from Father’s care based, in part, on the fact that Father allowed

       his friends and roommates to have unsupervised access to the Child, it was

       necessary for Father to establish that he could financially sustain housing for

       himself and the Child without having to rely on a roommate. Additionally, the

       evidence reveals that the Child suffers from attachment issues as a result of

       having to frequently move. Yet, during the pendency of this case, Father

       moved approximately three times and was also homeless for several months.

       Also, in December of 2013, Father’s home-based case specialist reported that

       Father was struggling to afford his rent and utilities, but Father consistently

       rejected the service providers’ offers of assistance, and he refused to submit

       copies of his budget and bills. Throughout the case, Father quit numerous fast

       food jobs before undertaking self-employment in the construction field. At the

       termination hearing, Father testified about several construction jobs he had

       recently completed, but he said nothing to indicate that he had sufficient future

       work lined up to maintain his income.


[34]   Father’s instability is further evidenced by the fact that he has an extensive (and

       violent) criminal history and was arrested twice more during the pendency of

       these proceedings. First, on April 19, 2013, Father was arrested for trespassing

       and was subsequently released with a warning to stay away from the residence.

       Then, he was again incarcerated from September 24-30, 2013, for failing to pay

       support for his other child. Accordingly, we find no error in the trial court’s




       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 20 of 24
       conclusion that the continuation of the parent-child relationship poses a threat

       to the Child’s well-being. 3


                                            B. Best Interests of the Child

[35]   Father next claims that the trial court erred by concluding that termination of

       his parental rights would be in the best interests of the Child. In determining a

       child’s best interests, the trial court is required to consider the totality of the

       evidence. S.E. v. Ind. Dep’t of Child Servs., 15 N.E.3d 37, 47 (Ind. Ct. App.

       2014), trans. denied. In so doing, the trial court should “subordinate the interests

       of the parent to those of the child[].” In re A.B., 887 N.E.2d at 168.


[36]   Father asserts that “[t]he sense people have that [he] is not likeable does not

       make it best for his [Child] to be forever separated from him.” (Appellant’s Br.

       p. 11). He further argues that “it is uncontroverted that he takes [the Child] to

       the library, reads with her, plays soccer with her, goes fishing with her, takes

       her skating, to the park and the zoo.” (Appellant’s Br. p. 11). Finally, Father

       posits that “[w]hile [he] is admittedly quiet, his visits have been completely

       supervised, and therefore occur in an artificial setting under a watchful eye. He

       has been redirected not to accept the affection of his daughter. He has not been

       given any guidance on his requests to deal with his [Child’s] issues.”




       3
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; thus, DCS need only prove either that
       the conditions resulting in the Child’s removal and continued placement outside of a parent’s custody will
       not be remedied or that the continuation of the parent-child relationship poses a threat to the child’s well-
       being. In re I.A., 934 N.E.2d at 1133. Because we find no error in the trial court’s conclusion that the
       continuation of the parent-child relationship poses a threat to the Child’s well-being, we need not address
       Father’s argument under Indiana Code section 31-35-2-4(b)(2)(B)(i).

       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015           Page 21 of 24
       (Appellant’s Br. p. 11). To the extent that Father requests this court to reweigh

       evidence, we decline. Moreover, notwithstanding the fact that Father neither

       raised a specific claim of error by the trial court, nor supported his argument

       with cogent reasoning and citations to authority, we find ample support in the

       record for the trial court’s determination that the Child’s best interests warrant

       termination. See Ind. Appellate Rule 46(A)(8)(a).


[37]   During the termination hearing, the DCS case manager, CASA, and the Child’s

       therapist all recommended that termination of the parent-child relationship

       would serve the Child’s best interests. See C.A., 15 N.E.3d at 94-95 (finding

       sufficient evidence of the child’s best interests where the service providers,

       CASA, and case manager all made recommendations to terminate the parent-

       child relationship). Here, the Child attended therapy with the same therapist

       from the time she was removed from Father’s care. In recommending

       termination of Father’s rights, the therapist cited to the Child’s strong bond

       with her relative placement and the significant improvement in the Child’s

       behavior since her removal from Father’s custody. The therapist also stated

       that the Child has consistently expressed fear of seeing Father throughout the

       case. The Child’s DCS case manager also recommended that it would be in the

       Child’s best interests for Father’s parental rights to be terminated because the

       Child is “thriving” in her relative placement, and D.V. and S.V. plan to adopt

       her. (Tr. p. 156). The DCS case manager expressed concern over Father’s lack

       of support with respect to the Child’s need for therapy, stating that Father has

       failed to identify “the importance and understanding that [the Child] is a victim


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 22 of 24
       of sexual abuse and how his role in that played.” (Tr. p. 162). The DCS case

       manager also stated “[t]hat [Father] is focused on himself; that he is indifferent

       to what others are – to other people’s feelings, he’s indifferent to [the Child’s]

       feelings, it’s more of a game to him. He goes and sees what the outcome will

       be, but it’s more for show.” (Tr. p. 167). Finally, the Child’s CASA also

       opined that the Child’s best interests required terminating Father’s parental

       rights, stating that Father “is minimally going through what he has to go

       through to please the court, not really in [the Child’s] best interest, but what he

       has to do to please the court.” (Tr. p. 206).


[38]   Furthermore, it is well established that a “trial court need not wait until the

       child is irreversibly harmed such that the child’s physical, mental and social

       development is permanently impaired before terminating the parent-child

       relationship.” K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1235 (Ind.

       2013). A “myriad of factors” may be considered in assessing the physical,

       emotional, and mental well-being of a child. Id. Among these factors,

       “[p]ermanency is a central consideration in determining the [child’s] best

       interests.” Id. (alterations in original) (quoting In re G.Y., 904 N.E.2d at 1265).

       In the present case, the Child has twice been subjected to the arduous

       proceedings associated with being removed from unfit parents. At the time of

       the termination hearing, the eight-year-old Child had spent just over one year of

       her life in Father’s care. During that time, DCS conducted twelve assessments

       in addition to the report which ultimately led to the Child’s removal. The

       Child’s placement with D.V. and S.V. is the first time in her life that she has


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 23 of 24
       had a safe and stable home environment, and her need for permanency should

       not be even further delayed considering that Father has already had ample time

       to establish his parental fitness.


[39]   Although Father may have a sincere desire to be reunited with the Child, he has

       consistently been unable and unwilling to provide the Child with a safe and

       stable home environment. D.V. and S.V., however, have provided the Child

       with a loving, nurturing, and stable home. D.V. and S.V. have ensured that the

       Child received appropriate medical treatment, and they have actively

       participated in the Child’s therapy. D.V. and S.V. provide much-needed

       structure for the Child, and, although the Child has numerous issues that will

       require continued treatment, she has improved both academically and

       emotionally while in the care of her relative placement. Throughout the course

       of these proceedings, the Child repeatedly identified D.V. and S.V. “as her

       family”; she feels safe and comfortable in their care and wants to remain with

       them. (Tr. p. 156). Considering the totality of the evidence, we find no error in

       the trial court’s determination that termination is in the Child’s best interests.


                                               CONCLUSION

[40]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the termination of Father’s parental rights to the Child.


[41]   Affirmed.


[42]   Bailey, J. and Barnes, J. concur



       Court of Appeals of Indiana | Memorandum Decision | 79A02-1412-JT-858 | August 5, 2015   Page 24 of 24